DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 17-19, drawn to a method for preparing silicon-based active material particles.
Group II, claim(s) 9-12 and 14-16, drawn to silicon based active material particles.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of silicon based active material particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior-art rejections set forth below.

Michael Schmitt on 03/23/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 and 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the solvent for dispersion further comprises” [Emphasis added]. It is unclear if applicant is claiming that a cosolvent (selected from the listed group) is being added to the solvent of independent claim 1, or rather is applicant trying to specify what the solvent of independent claim 1 actually is.
Dependent claim 17 is indefinite in regards to the metes and bounds of the claimed concentration ranges of: “in a range of 5 wt% to 15 wt% or 6 wt% to 10 wt%” [Emphasis added]. Specifically what is the claimed concentration range that applicant seeks patent protection for?
Dependent claim 5 is also being rejected here because it is directly dependent on rejected claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Patent Application Publication 2017/0214042 A1 in view of either of Wakizaka Yasuhiro KR20120093756 (A) (for claims 1-7 and 17-19) and/or Kawakami et al. U.S. Patent Application Publication No.: 2009/0061322 A1 (for claims 1, 3-7 and 17-19).
Cho et al. teach according to an embodiment of the present invention, there may be provided a method of preparing silicon-based active material particles by refining silicon powders by applying mechanical compression and shearing stresses and, simultaneously, wet-forming a silicon oxide film (hereinafter referred to as a chemical oxidation layer) on the cores of silicon particles by using an oxidant solvent or controlling oxygen contents of the silicon particles. Therefore, this method prevents excessive expansion of the cores of the silicon particles during charging/discharging of a cell, and refinement due to the expansion, and contributes to increased service life of the silicon-based active material particles by causing stable formation of a solid electrolyte interface (SEI), see section [0018] and Examples 1-2.
The silicon oxide film on the silicon-based active particles is limited to from 9 wt % to 20 wt %, see sections [0017] and [0066].
The oxidant solvent may include water, de-ionized water, an alcoholic solvent or a mixture of two or more thereof. The alcoholic solvent may include any one of ethyl alcohol, methyl alcohol, glycerol, propylene glycol, isopropyl alcohol, isobutyl alcohol, polyvinyl alcohol, cyclohexanol, octyl alcohol, decanol, hexatecanol, ethylene glycol, 1,2-octane diol, 1,2-dodecane diol, and 1,2-hexadecane diol, or a mixture thereof. Preferably, the alcoholic solvent is ethyl alcohol, see sections [0009] and [0062].
The method of claim 1, wherein the applying of the mechanical compression and shearing stresses is achieved by a grinding technique for providing the pre-pulverization mixture between a spinning abrasive plate and a fixed plate and performing pressing and polishing simultaneously.”.
The prepared silicon particles are amorphous, see section [0063]. 
Cho et al. differs from applicant’s claimed invention only in that there is no direct disclosure to the addition of an antioxidant to the solvent to better control the oxidation of the silicon particles. 
Wakizaka Yasuhiro KR20120093756 (A) teaches an active material for electrodes for nonaqueous-electrolyfe secondary batteries which inhibits deterioration of life characteristics is provided by deactivating the active sites of an active material having a plurality of micropores. The active material for electrodes (e.g. silicon alloy particles, see [0043]) for nonaqueous-electrolyte secondary batteries is characterized by having undergone a surface treatment with an antioxidant in a solvent. An electrode for nonaqueous-electrolyfe secondary batteries which has excellent life characteristics, etc. is obtained by using a slurry composition for electrodes for nonaqueous-electrolyte secondary batteries, the composition comprising the active material, a binder, and a solvent. The combination of silicon containing active material, antioxidant (e.g. 2,5-di-t-butylhydroquinone) and solvent are place in a disperser/grinder, such as a ball mill, wherein mechanical forces are applied.
Sections  [0052]-[0058] and [0074] teach that the antioxidant used in  Wakizaka Yasuhiro’s  invention include an amine antioxidant, a phenol antioxidant, a quinone 
Examples of the amine antioxidant include bis (4 -1 - butylphenyl) amine, poly (2,2,4 - trimethyl - 1,2 - dihydroquinoline), 6 - ethoxy - Dihydro - 2,2,4 -trimethylquinoline, a reaction product of diphenylamine and acetone, 1 - (N -phenylamino) -- naphthalene, diphenylamine derivatives, dialkyldiphenylamines, N, p -- phenylenediamine, mixed diallyl - p - phenylenediamine, N - phenyl - N' - isopropyl - p phenylenediamine, N, N' - And the like.
Examples of the phenolic antioxidant include 3,5 - di -1 - butyl - 4 -hydroxytoluene, dibutylhydroxytoluene, 2,2' - methylenebis (6 -1 - (3 -1 - butyl - 3 -methylphenol), 4,4' - thiobis (8 -1 - , 4 - trimethyl - 6 - hydroxy -7 -1-butylchromane, or a polymer type phenol having a relatively high molecular weight. like.
Examples of the quinone antioxidant include 2,5 - di -1 - butylhydroquinone, 2,5 -di -1 - octylhydroquinone, 2,6 - di - n - dodecylhydroquinone, 2 - 2 -1. - octyl - 5 -methylhydroquinone, and the like.
Kawakami et al. teach electrode material for a lithium secondary battery according to the present invention includes particles of a solid state alloy having silicon as a main component, wherein the particles of the solid state alloy have a microcrystal or amorphous material including an element other than silicon, dispersed in microcrystalline silicon or amorphized silicon. The solid state alloy preferably contains a pure metal or a solid solution. The composition of the alloy preferably has an element composition in which the alloy is completely mixed in a melted liquid state, whereby the alloy has a single phase in a melted liquid state without presence of two or more 
Kawakami et al.’s section [0092] teaches the following: “In the above ball treatment, in order to suppress a treated fine powder from reacting with oxygen, it is preferable to add before treating an antioxidant such as graphite, alcohol or an aliphatic acid to the silicon powder or silicon alloy powder. Because graphite is hard and not very malleable or ductile, it does not easily solidify, which makes it effective in preventing the material adhering to the pulverizing vessel. Further, graphite is chemically stable, not readily oxidized, and also does not easily alloy, so that it is possible to prevent the oxidation of the above pulverized anode material particle by covering its surface.” [Emphasis added].
Kawakami et al.’s section [0095] teaches the following: “It is preferable to cover the surface of the fine powder with an oxide-film or carbon-film as the above silicon powder or silicon alloy powder is vulnerable to oxidation in air and can easily dissolve in aqueous alkaline solution. A thin oxide-film can be formed on the surface of the fine powder by carrying out the micro-pulverization process in a solution such as alcohol.”
It would have been obvious to one having ordinary skill in the art to use the individual disclosures of either secondary reference to Wakizaka Yasuhiro and/or  Kawakami et al., as strong motivation to actually incorporate an antioxidant (e.g. 2,5-di-t-butylhydroquinone, see Wakizaka Yasuhiro) into Cho et al.’s solvent being used to grind the silicon powder in order to better control the surface oxidation of the silicon powder (i.e. forming a silicon dioxide surface layer on the silicon powder). It is not inventive to merely follow the disclosure of prior-art references. 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Patent Application Publication 2017/0214042 A1 in view of either of Wakizaka Yasuhiro KR20120093756 (A) and/or Kawakami et al. U.S. Patent Application Publication No.: 2009/0061322 A1 and still further in view of Hanelt et al. U.S. Patent Publication No.: 2016/0126538 A1.
This rejection builds on the rejection above. Cho et al. further differs from applicant’s claimed invention in that there is no direct disclosure to where the silicon particles formed are subsequently dispersed within a carbon matrix and said combination is carbonized with heat to form silicon-based secondary active material particles.
Hanelt et al. teaches an electrode material for lithium ion batteries, comprising 5-85% by weight of nanoscale silicon particles, which are not aggregated and of which the volume-weighted particle size distribution is between the diameter percentiles d.sub.10>20 nm and d.sub.90<2000 nm and has a breadth d.sub.90-d.sub.10<1200 nm; 0-40% by weight of an electrically conductive component containing nanoscale structures with expansions of less than 800 um; 0-80% by weight of graphite particles with a volume-weighted particle size distribution between the diameter percentiles d.sub.10>0.2 .mu.m and d.sub.90<200 .mu.m; 5-25% by weight of a binding agent; wherein a proportion of graphite particles and electrically conductive components produces in total at least 10% by weight, wherein the proportions of all components produce in total a maximum of 100% by weight.
Hanelt et al. process of forming silicon particles comprises: providing milled fine dust of silicon dust, mixing the silicon dust in ethanol to form a suspension, placing the 
Hanelt et al.’s section [0024] further teaches the following: “WO 13040705 A1 discloses a process for producing particulate material for use in anodes, which comprises dry milling of particles composed of an element of the carbon-silicon group to form microsize particles, wet milling of the microsize particles dispersed in a solvent to give nanosize particles (10-100 nm). The disclosure provides for the nanoparticles to be mixed with a carbon precursor and the mixture to be pyrolyzed in order to coat the nanoparticles at least partly with conductive carbon.”.  
It would have been obvious to one having ordinary skill in the art to use the teaching of WO 13040705 A1, as contained in Hanelt et al.’s section [0024], as an extremely strong motivation to actually dispersed Cho et al.’s formed silicon particles within a carbon matrix and then carbonized said combination with heat to form silicon-based secondary active material particles. 

Claims 1-5, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanelt et al. U.S. Patent Publication No.: 2016/0126538 A1 in view of either of KR20120093756 (A) (for claims 1-5, 7 and 18-19) and/or Kawakami et al. U.S. Patent Application Publication No.: 2009/0061322 A1 (for claims 1, 3-5, 7 and 18-19).



Hanelt et al. differs from applicant’s claimed invention only in that there is no direct disclosure to the addition of an antioxidant to the solvent to better control the oxidation of the silicon particles.
It would have been obvious to one having ordinary skill in the art to use the individual disclosures of either secondary reference to Wakizaka Yasuhiro and/or  Kawakami et al., as strong motivation to actually incorporate an antioxidant (e.g. 2,5-di-t-butylhydroquinone, see Wakizaka Yasuhiro) into Hanelt et al.’s solvent being used to grind the silicon powder in order to better control the surface oxidation of the silicon powder (i.e. forming a silicon dioxide surface layer on the silicon powder). It is not inventive to merely follow the disclosure of prior-art references. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanelt et al. U.S. Patent Publication No.: 2016/0126538 A1 in view of either of KR20120093756 (A) and/or Kawakami et al. U.S. Patent Application Publication No.: 2009/0061322 A1, and still further in view of Put et al. WO 2015/003996 A1.
This rejection builds on the rejection above. Hanelt et al. further differs from applicant’s claimed invention in that there is no direct disclosure to where the silicon oxide layer on the silicon particles falls within applicant’s claimed concentration range of: “in a range of 5 wt% to 15 wt% or 6 wt% to 10 wt%”.
Put et al. teach a process of forming silicon particles wherein the core comprises silicon and a shell surrounding the core comprises silicon dioxide, and wherein the 
It would have been obvious to one having ordinary skill in the art to use Put et al.’s said disclosure, as strong motivation to actually produce Hanelt et al.’s silicon particles so that oxygen content of the silicon dioxide coated silicon particles is from  3 to 30 wt%. Applicant’s claimed concentration range of: “in a range of 5 wt% to 15 wt% or 6 wt% to 10 wt%” is deemed to fall directly within Put et al.’s disclosed concentration range, and thus is obvious to one having ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761